Order entered March 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01144-CV

                             VIJAYKUMAR C. PATEL, Appellant

                                                 V.

            RANDY WILLIAMS AND CHARLOTTE ROBERTSON, Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-07261

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated October 30, 2018, we

notified Vielica Dobbins, Official Court Reporter for the 134th Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days.

       By order dated December 18, 2018, we again notified Ms. Dobbins the reporter’s record

was overdue and ordered her to file either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification appellant had not requested the reporter’s

record within fifteen days. To date, Ms. Dobbins has not filed the reporter’s record, filed the

requested verifications, nor otherwise corresponded with the Court regarding the status of the

reporter’s record. Tina Thompson is now the official court reporter for the 134th Judicial

District Court.
        Accordingly, we ORDER Vielica Dobbins, to file, within TWENTY DAYS of the date

of this order, either (1) the reporter’s record; (2) written verification no hearings were recorded;

or (3) written verification that appellant has not paid for or made arrangements to pay for the

reporter’s record and has been found not entitled to proceed without payment of costs. We notify

appellant that if we receive verification he has been found not entitled to proceed without

payment of costs and has not paid for or made arrangements to pay for the reporter’s record, we

will order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Dobbins that failure to comply with this order WILL result

in the Court taking such action as is necessary to have Ms. Dobbins comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Dale Tillery
        Presiding Judge
        134th Judicial District Court

        Honorable Bridgett Whitmore
        Presiding Judge
        193rd Judicial District Court

        Vielica Dobbins
        Official Court Reporter
        193rd Judicial District Court

        Tina Thompson
        Official Court Reporter
        134th Judicial District Court

        All parties




                                                         /s/     ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE